Citation Nr: 1450568	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran maintained during his March 2014 hearing testimony that he suffers from symptoms of PTSD that are greater than the 10 percent contemplated by the criteria for his current disability rating.  In February 2011, he was given a VA examination in which the examiner provided apparently contradictory findings.  The examiner diagnosed the Veteran with PTSD and stated that many of the Veteran's PTSD symptoms - which include exaggerated startle response, impaired trauma memory and restricted affect - are mild.  The examiner assigned the Veteran a GAF score of 55, which indicates that the Veteran suffers from moderate symptoms.  However, the examiner then went on to specifically state that the Veteran did not exhibit symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner stated without providing any further explanation that the Veteran's symptoms are not severe enough to interfere with occupational and social functioning.  Given these apparently contradictory findings, remand for a new examination is warranted.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from December 2010 to the present.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-V, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability. 

Detailed rationale is requested for any opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

